o OY NWN DH BW YN =

NY DBO NO HO KN NY NY YN WN PF BF HP FHF EF Fe OS S| Se
oOo sat DH A FB HY NY KF CF Oo MOAT HD HM BR WN fF OC

 

 

Case 2:19-cr-00186-RSL Document 27-1 Filed 02/24/20 Page 1of1

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, NO. CR19-186 RSL

Plaintiff
[PROPOSED] ORDER TO SEAL

VICTOR KYLE HEGLIN-HERNANDEZ,

Defendant.

 

 

Having read the Government’s Motion to Seal and due to the sensitive information
contained therein, it is hereby ORDERED that the STIPULATED MOTION FOR A
PROTECTIVE ORDER REGARDING CERTAIN DISCOVERY ITEMS and ORDER

shall remain sealed.

~
DATED this (© day of eet 020.

MAS CanukC

ROBERT S. LASNIK
United States District Judge

Presented by:

s/ Chantelle Dial

Chantelle Dial

Assistant United States Attorney
Order to Seal UNITED STATES ATTORNEY
United States v. Victor Kyle Heglin-Hernandez, CR19-186 RSL- 1 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
